Citation Nr: 0614448	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  97-13 601A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1972 to August 1974.  He also served in the Alaska 
Army National Guard from April 1986 to June 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1995 and February 2003 by 
the Anchorage, Alaska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A rating decision in November 1998 denied the veteran's claim 
of entitlement to service connection for diabetes mellitus.  
Although the veteran initiated an appeal of the RO's denial 
of his claim for service connection for diabetes mellitus by 
filing a timely notice of disagreement, after the RO 
furnished him a statement of the case in November 1999, he 
did not complete his appeal by filing a timely substantive 
appeal and, consequently, the November 1998 RO denial of 
entitlement to service connection for diabetes mellitus 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2005).  In May 2001 and thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that the additional evidence was not new 
and material, and the appeal on that issue ensued.

In November 2000 and in October 2003, the Board remanded this 
case to the RO.  The case was most recently returned to the 
Board in January 2006.

The issues of entitlement to service connection for 
lumbosacral strain, a right ankle disorder, and a left ankle 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  An unappealed RO decision in November 1998 denied 
entitlement to service connection for diabetes mellitus.

2.  Additional evidence received since November 1998 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
diabetes mellitus.

CONCLUSIONS OF LAW

1.  An RO decision in November 1998, denying entitlement to 
service connection for diabetes mellitus, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since November 1998 is not 
new and material, and the claim for service connection for 
diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence which is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) which is necessary to substantiate 
the claim; (2) which VA will seek to provide; (3) which the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
which pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim but it is not error to 
provide remedial notice in a case pending before VA on 
November 9, 2000.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On March 31, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the appeal of 
Kent v. Nicholson, No. 04-181, which held that, in the 
context of an attempt to reopen a service connection claim 
which was the subject of a prior final disallowance, the VCAA 
requires VA to look at the basis(es) of the denial of the 
claim in the prior decision and to then provide a VCAA notice 
letter which describes the evidence which is necessary to 
reopen and substantiate the element or elements required to 
establish service connection which were found insufficient in 
the prior final denial, citing Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam)  
(The three elements required for service connection are 
competent evidence of current disability, of incurrence or 
aggravation of a disease or injury in service, and of a nexus 
between an in-service injury or disease and the current 
disability).

In this case, a VCAA notice letter sent by the RO to the 
appellant in July 2001, which was prior to the RO's 
determination in February 2003 that new and material evidence 
to reopen the claim for service connection for diabetes 
mellitus had not been received, informed the veteran of the 
evidence needed to reopen and substantiate his claim, of the 
evidence VA had obtained, and of the evidence he was expected 
to obtain and submit.  The RO later furnished the veteran 
another VCAA notice letter in May 2005.  The RO's letters 
contained the four elements of required notice discussed by 
the Court in Pelegrini.  The RO's May 2005 letter informed 
the veteran that the basis of the prior final disallowance of 
his claim was the lack of probative evidence showing that he 
had the disease of diabetes mellitus during his active 
military service or within one year of separation from such 
service and that the evidence needed to reopen and 
substantiate his claim for service connection for diabetes 
mellitus would have to be evidence relating to that 
unestablished fact.  The RO's May 2005 letter to the 
appellant thereby complied with the holding in Kent.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  In the instant case, however, with 
regard to the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for diabetes mellitus, because this decision does 
not reopen the claim, no disability rating and no effective 
date of a disability rating will be assigned, so there is no 
possibility that the veteran has been prejudiced by the fact 
that the VCAA notice provided to him by the RO in the July 
2001 and May 2005 letters did not include those elements.

With regard to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for diabetes mellitus, the veteran and his 
representative have had ample opportunity in the five years 
since the veteran indicated that he wished to reopen his 
claim to submit new and material evidence in support of his 
appeal on that issue or to identify existing additional 
evidence material to the matter under consideration and 
request VA's assistance in obtaining such evidence.  The 
Board, therefore, concludes that VA has satisfied the 
statutory and regulatory duty to notify and assist provisions 
with regard to the issue decided herein.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military, naval, or air service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

The term "active military, naval, or air service" includes 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty and any 
period of inactive duty training in which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24) (West 
2002).

When diabetes mellitus is manifested to a compensable degree 
within one year of separation from service, the disease may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

If a veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases are: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers; and soft-tissue sarcoma.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2004).  

38 C.F.R. § 3.307(a)(6) (iii) provides that a veteran who 
served in the Republic of Vietnam from January 1962 to May 
1975 shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.
   
Except as provided in § 5108, when a claim is disallowed by 
the agency of original jurisdiction (AOJ), the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105 
(West 2002).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The provisions of 38 C.F.R. § 3.156(a) were amended effective 
August 29, 2001.  See 66 Fed. Reg. 45,630.  Those amendments 
do not apply to the attempt which was made by the appellant 
prior to August 29, 2001, to reopen his claim for service 
connection for diabetes mellitus.  

The evidence of record at the time of the final November 1998 
rating decision which denied entitlement to service 
connection for diabetes mellitus included private medical 
records showing that the veteran was diagnosed with diabetes 
mellitus in early December 1992, more than 18 years after his 
separation from active military service, after laboratory 
studies showed abnormal glucose readings.  

The evidence of record in November 1998 also included the 
veteran's Department of Defense (DD) Form 214, separation 
document, which did not show that he had received any medals 
or citations for service in the Republic of Vietnam.  

The evidence of record in November 1998 also included a 
statement by the veteran received in May 1998 in which he 
said that, "I was on orders when I was told I had 
diabetes."  However, records of the Alaska Army National 
Guard which were of record in November 1998 showed that the 
veteran was not in fact serving a period of ACDUTRA in 
December 1992 when he was diagnosed with diabetes mellitus by 
a private physician.  

The evidence of record in November 1998 did not include any 
medical finding or medical opinion that the onset of the 
veteran's diabetes mellitus was during his period of active 
service from February 1972 to August 1974 or during any of 
his periods of ACDUTRA during his National Guard service from 
April 1986 to June 1994.

The basis of the denial of service connection for diabetes 
mellitus by the rating decision in November 1998 was that 
there was no competent or credible evidence demonstrating 
that the veteran's diabetes mellitus diagnosed in December 
1992 had onset during active service or during a period of 
ACDUTRA or was in any way etiologically related to active 
service or to a period of ACDUTRA.  

The additional evidence received since November 1998 
concerning the veteran's diabetes mellitus includes the 
following: a statement by one of the veteran's private 
treating physicians received in February 1999 that his 
diabetes mellitus is most likely Type 2; a certification in 
July 2002 by the RO's military records specialist that 
further attempts to obtain additional service medical records 
would be futile because the Alaska Army National Guard had 
informed VA that the veteran's records had been retired to a 
records facility in St. Louis, Missouri, which had informed 
VA that it had no more medical records of the veteran from 
either active service or National Guard service; and a 
statement received in November 2002 from a man who identified 
himself as the commanding officer of the veteran's Alaska 
Army National Guard unit in 1992 to the effect that he 
remembered that the veteran was diagnosed with diabetes but 
that he recalled no details of the matter.  None of these 
items of additional evidence, which are new, are probative as 
to the basis of the prior final disallowance of the claim for 
service connection for diabetes mellitus and they are thus 
not so significant that they must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2001).        
 
The additional evidence submitted by the veteran and his 
representative also includes a Department of Defense list of 
locations outside of Vietnam where herbicides, including 
Agent Orange, were used or tested over a number of years.  
The veteran's DD Form 214, which was of record prior to the 
prior final denial of his claim in November 1998, states that 
he had nine months and 24 days of foreign service but also 
states "overseas service Alaska", evidently meaning that 
the veteran served outside the Continental United States 
(that is, outside the lower 48 states) but did not serve in 
any foreign country or other territory.    No military base 
or facility in Alaska is listed in the Defense Department 
document as a location outside of Vietnam where herbicides 
were used or tested, and so the Defense Department list, 
while new, does not constitute material evidence in this 
case.

The additional evidence is, therefore, not new and material 
and does not provide a basis to reopen the veteran's claim of 
entitlement to service connection for diabetes mellitus.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).    

ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, the appeal on that issue is denied.

REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

One remand order of the Board's October 2003 remand was to 
obtain a medical opinion on the questions of whether it is at 
least as likely as not that the veteran has a back or ankle 
condition which had its onset during his military service or 
is related to any incident of such service.  Another remand 
order of the Board's October 2003 remand stated, "The RO 
must tell the veteran that, in the event that the medical 
opinion requested below is against the claim, he must submit 
competent medical evidence of a nexus or connection between 
the claimed current disabilities and disease or injury during 
active service."  

In response to the questions posed in the Board's October 
2003 remand, after review of the veteran's available service 
medical record and other pertinent evidence in the claims 
file and after a clinical examination of the veteran in 
August 2005, a VA physician reported a medical opinion 
against the veteran's service connection claims.  However, 
the RO did not either before or after the August 2005 VA 
medical examination and opinion notify the veteran that he 
must submit competent medical evidence of a nexus between 
current back and bilateral ankle disabilities and his 
military service to substantiate his service connection 
claims.  For that reason, the issues of entitlement to 
service connection for lumbosacral strain, a right ankle 
disorder, and a left ankle disorder must be remanded to the 
AMC for notification action pursuant to the VCAA and its 
implementing regulations and to comply with the holding in 
Stegall.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the appellant a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should specifically inform the appellant 
of that he must submit competent medical 
evidence of a nexus or connection between 
the lumbosacral strain, right ankle 
disorder, and left ankle disorder and 
disease or injury during active service.  
The AMC's letter to the appellant should 
also inform him of the five elements of 
his service connection claims discussed 
by the Court in Dingess/Hartman, supra.  
See Fast Letter (06-04).

2.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


